*973OPINION.
Van Fossan:
The evidence fails to establish a cash value of the original plant in excess of $23,000, the amount of stock issued therefor. This figure also properly represents the cost of the original plant for depreciation purposes. There was some evidence of additional plant investment during 1915-1918 but the testimony as to the cost of same and the dates thereof was so indefinite as to make it impossible for us to determine, with any accuracy, a proper amount in excess of the figure of $23,000 as a basis for depreciation or to fix a rate of depreciation therefor.

Judgment will he entered on 15 days’ notice, under Rule 50.

Considered by Makquette, Milliken, and Phillips.